                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

WAYNE DUKE KALBAUGH,                         )
                                             )
                            Petitioner,      )
                                             )
v.                                           )   Case No. CIV-18-0951-C
                                             )
JIMMY MARTIN, Warden,                        )
                                             )
                            Respondent.      )

                                          ORDER
       Petitioner, a state prisoner appearing pro se, has filed a Notice of Appeal which will

be construed as a request for a Certificate of Appealability (“COA”). (See Dkt. No. 36.)

Before his appeal may proceed, Petitioner must be granted a COA. See 28 U.S.C.

§ 2253(c)(1)(A); Montez v. McKinna, 208 F.3d 862, 869 (10th Cir. 2000) (holding that

§ 2253(c)(1)(A) requires a state prisoner to obtain a COA regardless of whether he is

seeking relief under § 2254 or under § 2241).

       Petitioner is entitled to a COA only upon making a substantial showing of the denial

of a constitutional right. See 28 U.S.C. § 2253(c)(2). Petitioner can make such a showing

by demonstrating that the issues he seeks to raise are deserving of further proceedings,

debatable among jurists of reason, or subject to different resolution on appeal. See Slack

v. McDaniel, 529 U.S. 473, 483 (2000) (“[W]e give the language found in § 2253(c) the

meaning ascribed it in Barefoot [v. Estelle, 463 U.S. 880, 893 (1983)], with due note for

the substitution of the word ‘constitutional.’”). “Where a district court has rejected the

constitutional claims on the merits, . . . [t]he petitioner must demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims debatable or

wrong.” Id. at 484.

       Here, Petitioner has failed to offer any basis for reasonable debate. As the Report

and Recommendation (“R&R”) of the Magistrate Judge made clear, Petitioner’s case

cannot proceed, as his claims fail to raise issues warranting habeas relief.         These

determinations are not reasonably debatable and, as the Court noted in adopting the R&R,

warrant no discussion or analysis, as the Magistrate Judge thoroughly and correctly

addressed the issues. Accordingly, Petitioner’s request for a COA is denied.

       For these reasons, Petitioner’s Notice of Appeal is construed as a Request for a

Certificate of Appealability (Dkt. No. 36) and is DENIED.

       IT IS SO ORDERED this 15th day of October, 2019.




                                             2
